DETAILED ACTION
This action is in response to the amendment filed on 7/8/2022.
Claims 1-6 & 8-31 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 & 8-31 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-6 & 8-31 are directed to a method (i.e., a process).  Accordingly, claims 1-6 & 8-31 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. (Currently Amended) A method for optimizing a therapy for osteoporosis, comprising:
(a) generating in silico a plurality of virtual patients, wherein each of said virtual patients comprises a mathematical construct for modeling progression of osteoporosis via simulation of bone remodeling, said mathematical construct comprising a plurality of dynamic mathematical relations defining time-dependent evolution of at least one of a cell density variable or concentration variable associated with any of pre-osteoblasts, osteoblasts, preosteoclasts, osteoclasts, osteocytes, a bone resorption signal, sclerostin, estrogen, bone density and bone mineral content and employing a processor to determine time-variation of at least one of bone mineral density and bone mineral fraction based on at least a portion of said time-dependent variables,
(b) applying a simulated therapy to said plurality of virtual patients, said simulated therapy comprising virtual administration of at least one medication including any of a RANKL inhibitor, a bisphosphonate, and a sclerostin inhibitor, and
(c) using said virtual patients to determine an effect of said simulated therapy on progression of osteoporosis.

The Examiner submits that the foregoing underlined limitations constitute “Mathematical Relationships” because generating a plurality of virtual patients where each virtual patient comprises a mathematical construct for modeling progression of osteoporosis via simulation of bone remodeling, applying a simulated therapy to the plurality of patients and determining an effect of the simulated therapy describes a process of organizing information through mathematical correlations. Therefore, these limitations fall within the “MATHEMATICAL CONCEPTS” grouping of abstract ideas. See MPEP 2106.04(a)(2).
Accordingly, independent claim 1 and analogous independent claim 24 & 31 recite at least one abstract idea.
Furthermore, dependent claims 2-6, 8-23 & 25-30 further narrow the abstract idea described in the independent claims. Claims 2-3, 9-23, & 25-30 recites adjusting the simulated therapy, applying the adjusted therapy, and determining the effect of the adjusted therapy; Claims 4-6 recite the parameters of the mathematical relations; Claim 8 recites the medication types. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 1 and analogous independent claims 24 & 31, even when considered individually and as an ordered combination.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. (Currently Amended) A method for optimizing a therapy for osteoporosis, comprising:
(a) generating in silico a plurality of virtual patients, wherein each of said virtual patients comprises a mathematical construct for modeling progression of osteoporosis via simulation of bone remodeling, said mathematical construct comprising a plurality of dynamic mathematical relations defining time-dependent evolution of at least one of a cell density variable or concentration variable associated with any of pre-osteoblasts, osteoblasts, preosteoclasts, osteoclasts, osteocytes, a bone resorption signal, sclerostin, estrogen, bone density and bone mineral content and employing a processor to determine time-variation of at least one of bone mineral density and bone mineral fraction based on at least a portion of said time-dependent variables,
(b) applying a simulated therapy to said plurality of virtual patients, said simulated therapy comprising virtual administration of at least one medication including any of a RANKL inhibitor, a bisphosphonate, and a sclerostin inhibitor, and
(c) using said virtual patients to determine an effect of said simulated therapy on progression of osteoporosis.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 24 & 31 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 24 & 31 are directed to at least one abstract idea.
Accordingly, the claim recites at least one abstract idea.
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, regarding the additional limitations of the processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, Claims 1-6 & 8-31 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ayati (US20140142863) teaches receiving bone marrow biopsy data, determining a plurality of parameters of the level set function based on the bone marrow biopsy data, determining a bone marrow interface, and predicting bone mass, bone volume, cell counts and spatial distributions to predict treatment outcome of a bone disease for a specific patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626